MEMORANDUM **
Juan Zamora-Meraz appeals from the 46-month sentence imposed following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zamora-Meraz contends that the district court procedurally erred by failing *511to adequately discuss or analyze factors set forth in 18 U.S.C. § 3553, by placing excessive weight on the Sentencing Guidelines, and by failing to discuss mitigating circumstances. Because Zamora-Meraz did not object on these grounds in district court, plain error review applies. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008). We conclude that Zamora-Meraz cannot show “a reasonable probability that he would have received a different sentence” absent any procedural error. See id. at 762.
Zamora-Meraz further contends that his sentence is substantively unreasonable. In light of the totality of the circumstances, including Zamora-Meraz’s criminal history, the sentence, at the low-end of the applicable Guidelines range, is reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.